The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that Wilfredo Benitez, a Judge of the Municipal Courts of the City of East Orange and the Township of Belleville, be censured for violating Canon 1 (a judge should maintain high standards of conduct so the integrity and independence of the judiciary are preserved), Rule 1.1 (a judge shall participate in establishing, maintaining and enforcing, and shall personally observe, high standards of conduct so that the integrity, impartiality and independence of the judiciary is preserved) and Canon 2 (a judge shall avoid impropriety and the appearance of impropriety), Rule 2.1 (a judge shall act at all times in a manner that promotes public confidence in the independence, integrity and impartiality of the judiciary, and shall avoid impropriety and the appearance of impropriety) and Rule 2.3(A)(a judge shall not lend the prestige of judicial office to advance the personal or economic interests of the judge or others, or allow others to do so).
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and Wilfredo Benitez, a Judge of the Municipal Court, is hereby censured; and it is further **93ORDERED that respondent shall continue to be disqualified from hearing DWI matters and shall not apply to the Court to hear such matters again prior to September 7, 2019.